F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAY 17 2002
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    KRISTI WILLIAMS,

                  Plaintiff - Appellant,

    v.                                                   No. 01-3258
                                                  (D.C. No. 00-CV-1366-JTM)
    PRISON HEALTH SERVICES, INC.                          (D. Kansas)
                                                     159 F. Supp. 2d 1301
                  Defendant - Appellee.


                               ORDER AND JUDGMENT         *




Before HENRY , Circuit Judge, BRORBY , Senior Circuit Judge, and         BRISCOE ,
Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         This appeal is taken from the district court’s grant of summary judgment in

favor of defendant. Plaintiff brought the underlying action alleging defendant


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
discriminated against her in violation of the Americans With Disabilities Act

(ADA), 42 U.S.C. § 12101-12213.        See Williams v. Prison Health Servs. Inc.    ,

159 F. Supp. 2d 1301 (D. Kan. 2001). We have jurisdiction, and we affirm.

       We review the district court’s grant of summary judgment de novo.           See

Munoz v. St. Mary-Corwin Hosp.      , 221 F.3d 1160, 1164 (10th Cir. 2000).

       To defeat a motion for summary judgment, plaintiff was required to go

beyond the pleadings and designate specific facts showing a genuine issue for

trial. See Celotex Corp. v. Catrett , 477 U.S. 317, 324 (1986). By the very terms

of Fed. R. Civ. P. 56(c), “the mere existence of     some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no       genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc.     , 477 U.S. 242, 247-48 (1986). Thus, a

party opposing summary judgment must do more than “simply show there is some

metaphysical doubt as to the material facts.”      Matsushita Elec. Indus. Co. v.

Zenith Radio Corp. , 475 U.S. 574, 586 (1986).

       Plaintiff claims the district court erred in making a factual determination

that she was responsible for the breakdown in the interactive process underlying

her claim that defendant failed to reasonably accommodate her disability. In her

brief, plaintiff states simply that summary judgment was inappropriate because

“several issues of material fact exist.” Aplt. Br. at 14. She does not elaborate on


                                            -2-
what those facts are, nor does she provide any record citation to support them.

She further contends that the issue is whether defendant failed to accommodate

her by “failing to act in good faith in engaging in the interactive process with

[her] as [defendant] is required by the ADA.” Aplt. Br. at 15. She argues, again

without citation to the record, that she did not fail to provide medical information

to defendant pertaining to her restrictions,     id. at 16-17, and that did not allow her

to return to work for nearly two months after defendant had received the

physician’s restrictions.   Id. at 16. She does not, however, dispute the district

court’s determination that she was ultimately permitted to return to work or at a

schedule with the specific accommodations she had requested.             Williams ,

159 F. Supp. 2d at 1307-08.

       There is nothing in the record before this court to support plaintiff’s claims

that the district court erred. In fact, the appendix provided by plaintiff consists of

only two documents: the district court’s docket report and the decision granting

summary judgment. The appellant is required to file an appendix sufficient for

this court to consider and decide the issues on appeal.         See 10th Cir. R.

30.1(A)(1). The contents outlined in 10th Cir. R. 10.3 (contents of record on

appeal) apply equally to an appendix. The lack of a required record leaves us

with no alternative but to affirm.    See Morrison Knudsen Corp. v. Fireman’s Fund

Ins. , 175 F.3d 1221, 1238 (10th Cir. 1999);         see also Rios v. Bigler , 67 F.3d 1543,


                                               -3-
1553 (10th Cir. 1995) (“It is not this court’s burden to hunt down the pertinent

materials. Rather, it is [p]laintiff’s responsibility as the appellant to provide us

with a proper record on appeal.”);   Scott v. Hern , 216 F.3d 897, 912 (10th Cir.

2000) (“Where the record is insufficient to permit review we must affirm.”).

      AFFIRMED.



                                                      Entered for the Court



                                                      Wade Brorby
                                                      Senior Circuit Judge




                                           -4-